Citation Nr: 1612744	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right arm disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service with the United States Army from June 2008 until December 2008, with additional prior service as a reservist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a right arm disorder.  The Veteran appealed the denial and the matter is now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his right forearm during service, and it was for that reason that he was unable to "physically perform" his required duties, including completion of a physical fitness test.  See September 2010 notice of disagreement.  On VA examination in September 2009, the Veteran reported that in September 2008, while carrying a cable with another person, the other individual dropped their half of the cable and that this resulted in injury.  He stated that he went to a clinic where he was provided with Tylenol 3 and thereafter failed a physical fitness examination.  Following a physical examination and x-ray imaging study, the examiner concluded that the Veteran had a right lateral epicondylitis.  Although the record shows that the Veteran had a right arm fracture prior to service, the question here is whether the contended trauma in service led to a separate, new injury of the right elbow and that such as resulted in a chronic disability.

Regrettably, the Board finds that adequate development has not been completed, and the claim must be remanded.  Although his DD-Form 214 indicates that the Veteran served on active duty for six months in 2008, service treatment records appear to relate only to a period of reserve duty in October 2006.  An August 2009 internal VA development form indicates that "medical records were requested from RPC," but there is no indication that DOD or the National Personnel Records Center (NPRC), for example, were contacted in an effort to ensure complete development.  In October 2010 the Veteran submitted a December 2008 Army memorandum regarding the his discharge; this document appears nowhere else in the record and underscores that service department records remain outstanding.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the Veteran's complete service personnel records in addition to his service treatment records, to include all documentation pertaining to the facts and circumstances surrounding his time in active duty and his discharge in December 2008.  All steps taken should be thoroughly documented within the record, to include any negative responses received.

2.  Only after the foregoing efforts have been completed, and only if additional service treatment records are received, have the claims file reviewed by the same VA examiner who performed the September 2009 VA examination.  If that examiner is not available, another similarly qualified examiner will be sufficient.  The examiner is to review the entire record and state whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's right lateral epicondylitis was incurred in service - to include whether in-service incurrence is consistent with the reported event in which his arm was jerked while carrying a cable.

If it is determined that a new physical evaluation is necessary, one should be arranged.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




